UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: July 28, 2011 (Date of earliest event reported) [Missing Graphic Reference] ACCRES HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 000-33131 06-1625312 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2 Corporate Drive, Suite 234 Shelton, CT 06484 (Address of principal executive offices) (Zip Code) (203) 403-0450 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 – OTHER EVENTS Item 8.01Other Events On July 28, 2011 the Registrant received notice from FINRA that it has received the necessary documentation to announce the name change to Accres Holding, Inc.This corporate action will take effect at the open of business on Friday, July 29, 2011.The symbol on this date will be ACCE. SIGNATURE ACCRES HOLDING, INC. (Registrant) Date:July 28, 2011 By: /s/ EDWARD MEIJERS Edward Meijers Chief Executive Officer and Chairman of the Board (Duly Authorized Officer) 2
